This opinion is subject to administrative correction before final disposition.




                                Before
                  MONAHAN, HOLIFIELD, and STEWART
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                      Nicholas R. CAMERON
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202100066

                            Decided: 30 August 2021

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Melanie J. Mann

 Sentence adjudged 14 January 2021 by a special court-martial con-
 vened at Marine Corps Base Hawaii, Hawaii, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 12 months, 1 and a bad-conduct discharge.

                             For Appellant:
                  Commander Jonathan Riches, JAGC, USN

                                 For Appellee:
                              Brian K. Keller, Esq.




 1   The Appellant was credited with having served 141 days of confinement.
                United States v. Cameron, NMCCA No. 202100066
                               Opinion of the Court

                             _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. 3 In accordance with Rule for Courts-Martial 1111(c)(2), we
modify the Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2Articles   59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   3United   States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).




                                            2
UNITED STATES                                       NMCCA NO. 202100066

       v.                                                  ENTRY
                                                            OF
Nicholas R. CAMERON                                      JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                                    As Modified on Appeal
                     Accused
                                                         30 August 2021



   On 14 January 2021, the Accused was tried at Marine Corps Base Hawaii, Ha-
waii, by a special court-martial, consisting of a military judge sitting alone. Military
Judge Melanie J. Mann presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 128, Uniform Code of Military Justice,
              10 U.S.C. § 928.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Assault consummated by a battery upon a spouse on or
                       about 8 June 2020.
                       Plea: Guilty.
                       Finding: Guilty.

Additional
Charge I:     Violation of Article 115, Uniform Code of Military Justice,
              10 U.S.C. § 915.
              Plea: Guilty.
              Finding: Guilty.
               United States v. Cameron, NMCCA No. 202100066
                         Modified Entry of Judgment

   Specification:    Communicating a threat on or between 5 May 2020 and
                     6 November 2020.
                     Plea: Guilty.
                     Finding: Guilty.

Additional
Charge II:   Violation of Article 128b, Uniform Code of Military Justice,
             10 U.S.C. § 928b.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification 1: Domestic violence, violent offense, on or between 5
                    May 2020 and 9 November 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 2: Domestic violence, threaten or intimidate, on or
                    between 5 May 2020 and 9 November 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

Additional
Charge III: Violation of Article 130, Uniform Code of Military Justice,
            10 U.S.C. § 930.
             Plea: Guilty.
             Finding: Guilty.

   Specification:    Stalking on or between 5 May and 26 August 2020.
                     Plea: Guilty.
                     Finding: Guilty.

Additional
Charge IV: Violation of Article 131b, Uniform Code of Military Justice,
           10 U.S.C. § 931b.
             Plea: Guilty.
             Finding: Guilty.

   Specification:    Obstructing justice on or between 15 July 2020 and
                     24 August 2020.
                     Plea: Guilty.
                     Finding: Guilty.



                                        2
                United States v. Cameron, NMCCA No. 202100066
                          Modified Entry of Judgment

Additional
Charge V:    Violation of Article 134, Uniform Code of Military Justice,
             10 U.S.C. § 934.
             Plea: Guilty.
             Finding: Guilty.

   Specification:     Extramarital sexual conduct on or about August 2020.
                      Plea: Guilty.
                      Finding: Guilty.

                                   SENTENCE

   On 14 January 2020, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
          For the sole Specification of Charge I:
             confinement for 12 months.
          For the sole Specification of Additional Charge I:
             confinement for 12 months.
          For the sole Specification of Additional Charge III:
             confinement for 12 months.
          For the sole Specification of Additional Charge IV:
             confinement for 12 months.
          For the sole Specification of Additional Charge V:
             confinement for 12 months.
          The terms of confinement will run concurrently.
      Confinement for a total of 12 months.
      A bad-conduct discharge.
   The Accused shall be credited with 141 days of confinement already served, to be
deducted from the adjudged sentence to confinement.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court


                                          3